Title: From James Madison to Gilbert Davidson and John Davidson Jr., 25 April 1804
From: Madison, James
To: Davidson, Gilbert,Davidson, John, Jr.



Gentlemen.
Department of State April 25th. 1804.
I herewith return your papers respecting the detention of the Ships Franklin and Fair American by Squadron of British Ships off the port of Batavia in the year 1800. The loss you state being very considerable and no sufficient reason appearing from the documents to justify the detention, could the Executive afford you any aid, it would be called for with some force in this case: but as it does not appear that the captors founded their proceedings upon any express order or principle emanating from the British Government and at variance with the Law of Nations, their conduct must be ascribed to an irregularity, requiring according to usage, that redress should be sought in the courts of justice to which they are amenable before resort is had to that Government. I am &c.
James Madison
